DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 12/20/2021.
Claims 17-36 are pending. Claims 1-16 are cancelled. Claims 21-36 are new.  Claims 17, 24 and 32 are independent.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/22/2020, 5/4/2021 and 1/7/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Election/Restrictions
Applicant’s election of Group II in the reply filed on 12/20/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-16, which have been canceled, wherein drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/20/2021.
Applicant's election with traverse of Species II in the reply filed on 12/20/2021 is acknowledged.  The traversal is on the ground(s) that “With respect to the species restriction, Applicant provisionally elects asserted Species II, with traverse. Applicant notes that the identification of species is unclear, as the Restriction identifies the 
This is not found persuasive because the Figures associated with each of the outlined Species in line number 2 of the office action mailed on 10/18/2021 would innately include the associated process used to form such structural configuration as shown in the Figures and detailed in the Specification of the current application. However, for the purposes of expediting the prosecution of the current application the restriction requirement between Species has been amended as follows:
This application contains claims directed to the following patentably distinct species:
Species I, as disclosed in Figures 4-7 of the Drawings and the associated process of making such devices as shown in the Figures and detailed in the Specification.
Species II, as disclosed in Figures 8-19 of the Drawings and the associated process of making such devices as shown in the Figures and detailed in the Specification.
Species III, as disclosed in Figure 25-28 of the Drawings and the associated process of making such devices as shown in the Figures and detailed in the Specification.
Species IV, as disclosed in Figure 29-34 of the Drawings and the associated process of making such devices as shown in the Figures and detailed in the Specification.
Species V, as disclosed in Figures 35-41 of the Drawings and the associated process of making such devices as shown in the Figures and detailed in the Specification.
The species are independent or distinct because; 
Species I requires a structure and associated process of making said structure to include the processor die and the power grating die to be directly bonded to each other, and a specific structural configuration of the elements within the device such that the first redistribution structure, the dielectric layer and the processor die are laterally coterminous;
Species II requires a structure and associated process of making said structure to include the processor die and the power grating die to be directly bonded to each other, and a specific structural configuration of the elements within the device such that the dielectric layer and the processor die are laterally coterminous, and the encapsulant and the first redistribution structure are laterally coterminous;
Species III requires a structure and associated process of making said structure to include the second redistribution structure to be disposed between the processor die and the power grating die such that the processor die and the power grating die are not 
Species IV requires a structure and associated process of making said structure to include the second redistribution structure to be disposed between the processor die and the power grating die such that the processor die and the power grating die are not directly bonded to each other, wherein the processor die is connected to the second metallization patterns of the second redistribution structure, and a specific structural configuration of the elements within the device such that the second encapsulant, the second redistribution structure and first encapsulant are laterally coterminous, and the third encapsulant and the first redistribution structure are laterally coterminous;
Species V requires a structure and associated process of making said structure to include the second redistribution structure to be disposed between the processor die and the power grating die such that the processor die and the power grating die are not directly bonded to each other, wherein both the processor die and the power grating die are connected to the second metallization of the second redistribution structure, and a specific structural configuration of the elements within the device such that the second encapsulant, the first encapsulant, the second redistribution structure and the first redistribution structure are laterally coterminous. 
Thus, Species I-V contain features that are mutually exclusive from one another, since they are directed to independent and distinct structural configurations and .
The requirement is still deemed proper and is therefore made FINAL.
Claims 18, 27 and 33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/20/2021.
Claim Objections
Claim 17 is objected to because of the following informalities:  
Claim 17 recites “first dielectric layer” in line 6 of the claim, which the Examiner suggests amending to “the dielectric layer”, since it appears the claimed element was originally introduced using that specific language/terminology.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 32 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuan et al. (US 2017/0092626 A1, hereinafter “Yuan”).
Regarding independent claim 32, Yuan discloses a method comprising: 
bonding a power gating die 100 (“first IC chips”- ¶0025, which has power distribution capabilities- ¶0017) to a wafer 200 (“second semiconductor wafer”- ¶0027), the wafer 200 comprising a processor die 200a (“second IC chip”- ¶0041, which has processing capabilities- ¶¶0017, 0027), the processor die 200a comprising circuit blocks (i.e., the circuitry elements of 220a), the power gating die 100 connected to a first subset of the circuit blocks (i.e., the circuitry elements of 200a coupled to via 10) (see Figs. 5A-5B); 
forming a dielectric layer 126 (“encapsulant”- ¶0034) around the power gating die 100 (see Fig. 5D); 
forming first conductive vias 30 (“through dielectric via”- ¶0043) extending through the dielectric layer 126, the first conductive vias 30 connected to a second subset of the circuit blocks (¶¶0043, 0058) (see Fig. 6); and 

Note, regarding the recited limitation “wherein the power gating die is operable at runtime to receive a control signal from the processor die, and to turn one of the first subset of the circuit blocks of the processor die on or off responsive to the control signal” is directed to a manner of operation of a device (i.e., the power gating die). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) The only structural limitation that appears to be required for the prior art device (i.e., Yuan’s “power gating die” 100) to be capable of performing the aforementioned manner of operation is the electrical connection between the power gating die and the first subset of circuit blocks of the processor die, which the prior art of Yuan teaches (Yuan ¶0045) and thus, it is in this regard that the claim is considered met.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17, 20, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan in view of Tsai et al. (US 2016/0197029 A1, hereinafter “Tsai”).
Regarding independent claim 17, Yuan discloses a method comprising: 
bonding a power gating die 100 (“first IC chips”- ¶0025, which has power distribution capabilities- ¶0017) to a wafer 200 (“second semiconductor wafer”- ¶0027), 
forming a dielectric layer 126 (“encapsulant”- ¶0034) around the power gating die 100 and on the wafer 200 (see Fig. 5D); 
patterning openings in first dielectric layer 126, the openings exposing die connectors 212a (“third pads”- ¶0037) of the processor die 200a (¶¶0043, 0058) (see Fig. 6); 
forming a conductive material in the openings and on the die connectors 212a to form second conductive vias 30 (“through dielectric via”- ¶0043) in the openings (¶¶0043, 0058) (see Fig. 6); and
sawing the dielectric layer 126 and the wafer 200 to singulate the processor die 200a (¶0041).
Yuan does not expressly disclose wherein the forming of the second conductive vias comprises plating the conductive material in the openings and on the die connectors, and planarizing the conductive material to form the second conductive vias in the openings, the planarizing exposing the first conductive vias of the power gating die.
 method comprising bonding a die 103, 105, 107 (“semiconductor device”- ¶0017) to wafer 101 (“first wafer”- ¶0017) comprising a wafer die 102, 104, 106 (“semiconductor device”- ¶0018) (see Fig. 1), forming a dielectric layer 203 (“dielectric material”- ¶0030) around the die 103, 105, 107 and on the wafer 101 (see Fig. 2), and forming second conductive vias 905 (“through dielectric vias”- ¶0056) in the dielectric layer 203 which includes patterning openings 405 (“openings”- ¶0039) in the dielectric layer 902, the openings 405 exposing die connectors 115 (“contact pads”- ¶0017) of the wafer die 102, 104, 106 (see Figs. 5B-6), plating a conductive material 902 (“conductive material”- ¶0057) in the openings 405 and on the die connectors 115 (¶0057) (see Fig. 9) and planarizing the conductive material 902 to form the second conductive vias 905 in the openings 405, the planarizing exposing first conductive vias 903 (“through substrate vias”- ¶0056) of the die 103, 105, 107 (¶0057) (see Fig. 9), and forming a redistribution layer 907 (“redistribution layer”- ¶0058) on and connected to the first and second conductive vias 903, 905 (¶0058) (see Fig. 9).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yuan such that wherein the forming of the second conductive vias comprises plating the conductive material in the openings and on the die connectors, and planarizing the conductive material to form the second conductive vias in the openings, the planarizing exposing the first conductive vias of the power gating die, which are analogous to die 103, 105, 107 of Tsai, as taught by Tsai for the purpose of utilizing a suitable and well-known process to form the second conductive vias in the dielectric layer which allows 
Regarding claim 20, Yuan discloses wherein the power gating die 100 comprises active devices (i.e., active devices 116- ¶0021) of a larger technology node than the processor die 200a, since devices 116 have a larger feature size than devices 203 (which are part of 200a) as shown in Fig. 5B.
Additionally, it would have been obvious to form the power gating die to comprise active devices of a larger technology node than the processor die for the purpose of choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007)), since the technology node of the active devices of the power gating die can only be larger than, equal to, or smaller than the processor die.
Regarding claim 22, Yuan disclose wherein bonding the power gating die 100 to the wafer 200 comprises forming hybrid bonds between the power gating die 100 and the wafer 200, the hybrid bonds comprising dielectric-to-dielectric bonds (i.e., “dielectric bonding”- ¶0031) and metal-to-metal bonds (i.e., “metal-to-metal bonding” elements for 123 and 223- ¶0045) (see Fig. 5B).
Regarding claim 23, Yuan discloses the method further comprising: 
forming a redistribution structure 128 (“redistribution (RDL) structure”- ¶0038) on the power gating die 100 and the dielectric layer 126 (see Fig. 6); and 
connecting a package substrate (i.e., “package structure”- ¶0040) to the redistribution structure 128.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Yuan and Tsai in further view of Das et al. (US 2018/0102470 A1, hereinafter “Das”) and Sinning et al. (US 2018/0350715 A1, hereinafter “Sinning”).
Regarding claim 21, Yuan does not expressly disclose wherein the active devices of the processor die are complementary metal-oxide-semiconductor devices, and the active devices of the power gating die are insulated-gate bipolar transistor devices or double diffused metal-oxide-semiconductor devices.
Das discloses wherein complementary metal-oxide-semiconductor devices are used as active devices of processor dies (¶¶0004-0005, 0109).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yuan such that wherein the active devices of the processor die are complementary metal-oxide-semiconductor devices as taught by Das for the purpose of utilizing a suitable and well-known type of active devices for the processor die (Das ¶0005).
Sinning discloses wherein insulated-gate bipolar transistor devices are used as active devices of die used in power distribution (¶¶0003, 0019).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yuan such that wherein the active devices of the power gating die are insulated-gate bipolar transistor devices as taught by Sinning for the purpose of utilizing a typical and well-known type of active devices for a die which has power distribution capabilities (Sinning ¶0003).
Claims 24-26, 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan in view of Lee et al. (US 2017/0287839 A1, hereinafter “Lee”).
independent claim 24, Yuan discloses a method comprising: 
bonding a power gating die 100 (“first IC chips”- ¶0025, which has power distribution capabilities- ¶0017) to a processor die 200a (“second IC chip”- ¶0041, which has processing capabilities- ¶¶0017, 0027), the processor die 220a comprising circuit blocks (i.e., the circuitry elements of 220a), the power gating die 100 comprising power semiconductor devices (¶0017) (see Figs. 5A-5B); and 
forming a first redistribution structure 128 (“redistribution (RDL) structure”- ¶0038) on the power gating die 100, the first redistribution structure 128 comprising first metallization patterns 128a, 128b, 128c (“metal pad”- ¶0038), the first metallization patterns comprising metal lines 128a, 128b 128c, wherein a first subset of the circuit blocks (i.e., the circuitry elements of 200a coupled to via 10) is electrically coupled to the metal lines 128a, 128b, 128c through the power semiconductor devices, and a second subset of the circuit blocks (i.e., the circuitry elements of 200a coupled to via 30) is permanently electrically coupled to the metal lines 128a, 128b, 128c.
Yuan does not expressly disclose wherein the metal lines of the redistribution structure are power supply source lines.
Lee discloses a semiconductor device comprising a redistribution structure 140 (“redistribution layer”- ¶0070) wherein the redistribution structure 140 is electrically connected to an external power source which is connected to a die 120 (“semiconductor chip”- ¶0084) (¶¶0074, 0084).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yuan such that the redistribution structure is electrically connected to an external power source as 
Regarding claim 25, Yuan discloses the method further comprising: 
connecting the first metallization patterns 128a, 128b, 128c of the first redistribution structure 128 to a package substrate (i.e., “package structure”- ¶0040).
Regarding claim 26, Yuan discloses wherein bonding the power gating die 100 to the processor die 200a comprises forming dielectric-to-dielectric bonds (i.e., “dielectric bonding”- ¶0031) and metal-to-metal bonds (i.e., “metal-to-metal bonding” elements for 123 and 223- ¶0045) between the power gating die 100 and the processor die 200a (see Fig. 5B).
Regarding claim 29, the recited limitation “wherein the power gating die is operable at runtime to receive a control signal from the processor die, and to turn one of the first subset of the circuit blocks of the processor die on or off responsive to the control signal” is directed to a manner of operation of a device (i.e., the power gating die). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) The only structural limitation that appears to be required for the prior art device (i.e., Yuan’s “power gating die” 100) to be capable of performing the aforementioned manner of 
Regarding claim 31, Yuan discloses wherein the circuit blocks comprises active devices (i.e., active devices 203- ¶0027) of a first technology node, the power semiconductor devices 100 are of a second technology node, and the second technology node is larger than the first technology node, since devices 116 (which are part of 100) have a larger feature size than devices 203 as shown in Fig. 5B.
Additionally, it would have been obvious to form the second technology node to be larger than the first technology node for the purpose of choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007)), since the second technology node can only be larger than, equal to, or smaller than the first technology node.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Yuan and Lee in further view of Das and Sinning.
Regarding claim 30, Yuan discloses wherein the circuit blocks comprises active devices (¶¶0017, 0027).
Yuan does not expressly disclose wherein the active devices of the processor die are complementary metal-oxide-semiconductor devices, and the power semiconductor devices of the power gating die are insulated-gate bipolar transistor devices or double diffused metal-oxide-semiconductor devices
Das discloses wherein complementary metal-oxide-semiconductor devices are used as active devices of processor dies (¶¶0004-0005, 0109).

Sinning discloses wherein insulated-gate bipolar transistor devices, which are power semiconductor devices, are used as active devices of die used in power distribution (¶¶0003, 0019).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yuan such that wherein the power semiconductor devices of the power gating die are insulated-gate bipolar transistor devices as taught by Sinning for the purpose of utilizing a typical and well-known type of power semiconductor devices for a die which has power distribution capabilities (Sinning ¶0003).
Allowable Subject Matter
Claims 19, 28 and 34-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 19, the prior art of record including Yuan, Tsai and/or Lee, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “[t]he method... further comprising, after the sawing: encapsulating the power gating die and the dielectric layer with an encapsulant; 
Regarding claim 28, the prior art of record including Yuan, Tsai and/or Lee, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “[t]he method... further comprising: forming a dielectric layer around the power gating die; and forming a conductive via extending through the dielectric layer, the conductive via connected to the processor die and the first metallization patterns of the first redistribution structure; encapsulating the processor die and the dielectric layer with an encapsulant, the first redistribution structure being formed on the encapsulant; and sawing the encapsulant and the first redistribution structure, the first redistribution structure and the encapsulant being laterally coterminous”.
Regarding claim 34 (which claims 35-36 depend from), the prior art of record including Yuan, Tsai and/or Lee, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “[t]he method... further comprising: after the sawing: encapsulating the power gating die and the dielectric layer with an encapsulant; and forming a redistribution structure on the encapsulant, the redistribution structure comprising metallization patterns, the metallization patterns connected to the first conductive vias and to the power gating die”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132. The examiner can normally be reached Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.